                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION




MARK WHITE,

       Plaintiff,

v.                                                                      Case No. 13-15073

PAUL KLEE, LEE McROBERT, and                                          HON. AVERN COHN
LOUIS CONDON,

       Defendants.

____________________________________/


        ORDER DENYING PLAINTIFF’S MOTIONS FOR RECONSIDERATION
                           (ECF Nos. 263, 264)

                                             I.

       This is a prisoner civil rights case under 42 U.S.C. § 1983. Plaintiff Mark White is

proceeding pro se and in forma pauperis. The matter was referred to a magistrate

judge for pretrial proceedings. (ECF No. 12). Following motion practice and several

reports and recommendations which were adopted by the Court, plaintiff’s remaining

claims relate to his refusal to “snitch” on fellow inmates and the alleged failure of Paul

Klee, the Warden at the Gus Harrison Facility, Lee McRobert, the Deputy Warden, and

Louis Condon, a Resident Unit Manager (“defendants”) to properly protect him from

gang members. In essence, plaintiff is asserting an Eighth Amendment failure to

protect claim and a First Amendment retaliation claim. The parties eventually filed cross

motions for summary judgment directed at the merits of plaintiff’s claims. The Court
granted defendants’ motion and denied plaintiff’s motion. (ECF No. 261).

       Before the Court are plaintiff’s motions for reconsideration. See ECF Nos. 263,

264. For the reasons which follow, the motions are DENIED.

                                             II.

       E.D. Mich LR 7.1(h)(3) provides in relevant part:

       Generally, and without restricting the court’s discretion, the court will not
       grant motions for rehearing or reconsideration that merely present the
       same issues ruled upon by the court, either expressly or by implication.
       The movant must not only demonstrate a palpable defect by which the
       court and the parties have been misled but also show that correcting the
       defect will result in a different disposition of the case.

A palpable defect is a defect that is obvious, clear, unmistakable, manifest, or plain.

Witzke v. Hiller, 972 F. Supp. 426, 427 (E.D. Mich. 1997).

       The Court has reviewed plaintiff’s motions and exhibits. Nothing in them

convinces the Court that it erred in granting defendants’ motion for summary judgment.

Plaintiff either repeats arguments considered and rejected or makes arguments that are

not relevant to the claims in this case. Reconsideration is not warranted.

       SO ORDERED.

                                           _____________________________________
                                                 S/AVERN COHN
                                           UNITED STATES DISTRICT JUDGE

Dated: 10/24/2019
      Detroit, Michigan




                                              2
